Case 1:18-cV-10933-RA Document 19 Filed 12/17/18 Page 1 of 2

Manuel P. Asensio
400 East 54th Street, Apt. 29B
New York, Nevv York 10022
O: 212-702-8001 C: 917-515-5200
mpa@asensio.com

December 17, 2018

VIA ECF

The Hon. Justice Ronnie Abrams

US District Court, Southern District of New York
Thurgood Marshall United States Courthouse

40 Foley Square, Courtroom: 1506

New York, NY 10007

Re: Asensio, et al. v. DiFiore, et al., No. 1:18-cv-10933-RA
Request for Conference

Honorable Justice Abrams:

The Defendants have deliberately ignored the Plaintiffs' Motion for an expedited review
and a scheduling conference lnstead they Wrongfully addressed the issues in the motion in two
late filings With material misrepresentations of the state record and federal filing in their extension

The Defendants have all been served With copies of federal complaint since August 2018.

The Plaintiffs have been Without access to justice in NeW York State since May 15 , 2014
and exhausted all state legal, quasi-legal and administrative remedies in all courts in the state
before January 16, 2018, the date of the Plaintiffs Motion for Leave to Appeal to the Federal
Courts. The State has paid no attention to any fact, factor or circumstance, or legal argument,
contained in the Plaintiff's state filings or the Plaintiff and his daughter's legal rights. They just

did the same exact thing in federal court.

To avoid any confusion concerning the dates and extent of the Governor, State Attorney
General unauthorized cooperation With the Chief Judge and Emilie Marie Bosak against the
Plaintiffs, the full record of this matter at the Court of Appeals and the administrative record

directly With the Governor and the State Attorney General is available at rightabigwrong.org.

Page 1 of 2

Case 1:18-cV-10933-RA Document 19 Filed 12/17/18 Page 2 of 2

The Court can review the record at rightabigwrong.org, which should eliminate any doubt
the Defendants' notice and extent of knowledge of they have had of the Plaintiffs federal complaint

and their ill will in filing their late and procedurally defect request for extension

l do so swear,

/YM%/a\

'l\/l}anuel P. Asensio

 

cc: Jonathan Conley, Assistant State Attorney General. Attorney for the State Defendants.

Rachel Ambats, Attorney for Defendant Emilie Bosak.

Page 2 of 2

